DETAILED ACTION
An amendment was received and entered on 3/19/2021. 
 Claims 31-36 were added.
Claims 17 and 22-36 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 20120035246) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385). 

Ohgi did not explicitly disclose conditions under which the nucleic acid molecule was stored, but indicated that it was dissolved in distilled water for use (paragraph 447). 
Werling taught that if RNA  is stored in sterile buffer at pH <7 such as sodium acetate buffer at pH 5.5  with 0.1 - 1.0 mM EDTA, it will be stable "indefinitely””. Werling also indicated that 1 mM sodium citrate buffer pH 6.4 was available as a commercial preparation for RNA storage. Werling explained that citrate (like EDTA) is a chelator of 
Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because Werling indicated that RNA should be stable indefinitely when stored under these conditions.  It would have been similarly obvious to store the RNA solution at room temperature and to have assayed the stability of the RNA over time as taught by Fabre (e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The results recited in instant claims 31-36 would have been achieved inherently.  Thus the invention as a whole was prima facie obvious. 

s 17 and 22-36  are rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 8691782) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385)).  
The Ohgi patent has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Ohgi 8691782 patent corresponds to the Ohgi et al (US 20120035246) pre-grant publication cited above. This rejection is made in view of the requirements of MPEP 804 which indicate that a rejection under 35 USC 103 must be made if there is a 
Ohgi claimed: 
1. A single-stranded nucleic acid molecule comprising: an expression inhibitory sequence that inhibits expression of a target gene, wherein the single-stranded nucleic acid molecule comprises: a region (X); a linker region (Lx); a region (Xc), a region (Y); a region (Yc); and a linker region (Ly) linked between the region (Y) and the region (Yc), the 5' end and the 3' end of the single-stranded nucleic acid molecule are not linked to each other, the linker region (Lx) is linked between the regions (X) and (Xc), the region (X) and the region (Y) are linked to each other, an inner region (Z) consists of the region (X) and the region (Y), and has 19 to 30 bases, the region (Xc) is complementary to the region (X), and has 1 to 29 bases, the region (Yc) is complementary to the region (Y), and has 1 to 29 bases, the inner region (Z) comprises the expression inhibitory sequence, the expression inhibitory sequence is a ribonucleic acid (RNA) molecule, and the linker region (Lx) comprises a non-nucleotide structure comprising at least one of a pyrrolidine skeleton and a piperidine skeleton.
And:
27. The single-stranded nucleic acid molecule according to claim 1, wherein expression of the gene is inhibited by RNA interference.
And:
29. A pharmaceutical composition comprising the single-stranded nucleic acid molecule according to claim 1.

Ohgi did not claim a method of storing the nucleic acid molecule. 
Werling taught that if RNA  is stored in sterile buffer at pH <7 such as sodium acetate buffer at pH 5.5  with 0.1 - 1.0 mM EDTA, it will be stable "indefinitely””. Werling also indicated that 1 mM sodium citrate buffer pH 6.4 was available as a commercial preparation for RNA storage. Werling explained that citrate (like EDTA) is a chelator of divalent cations which generate hydroxide ions that attack phosphodiester bonds.  Therefore one of ordinary skill would have a reasonable expectation of improving the stability of stored RNA if one used a citrate buffer such as that provided by Ambion. Werling did not teach a temperature for storage of dissolved RNA.
Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because Werling indicated that RNA should be stable indefinitely when stored under these conditions.  It would have been similarly obvious to store the RNA solution at room e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The results recited in instant claims 31-36 would have been achieved inherently.  Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not persuasive.  
At page 8, first paragraph, of the response, Applicant argues that the capability of the claimed method to stabilize a pH adjusted nucleic acid molecule solution at ambient temperature, especially for at least 1 week, is unexpected.  This is unpersuasive because those of ordinary skill in the art understood that RNA should be stored at a pH in the instantly claimed range because it was most stable in that pH range. Therefore it is not clear that the results relied upon to overcome the prima facie case of obviousness were actually unexpected as required by MPEP 716.02(b).
As discussed previously, the results relied upon by Applicant as evidence of non-obviousness (Fig. 1 and Example 1) are directed to a single compound (PH-0009).  This compound appears to be a hairpin RNA oligonucleotide of SEQ ID NO: 7 and a linker formed from “L-proline diamide amidite” (see specification at page 101, lines 20-30). Even if the results provided for this structure were unexpected, it is unclear why they i.e. an “amino acid residue”.  However, the claims embrace any amino acid residue, not just the specific modified proline residue depicted in the specification.  Therefore, even if one accepted that Figure 1 provided unexpected results, those results would not be commensurate with the scope of the claims if the results depend on the nature of the linker since the linker does not appear to be commensurate in scope with the claims. See MPEP 716.02(d).
Moreover, it is noted that the claims as written are broadly drawn to “nucleic acids” and so include DNA molecules comprising the recited linkers. It was known in the prior art that single stranded DNA oligonucleotides were stable in unbuffered water at room temperature for 60 days.  See e.g. the Table at page 2 of 2 of “DNA Oligonucleotide Resuspension and Storage” (4/2012) retrieved from  http://gambusia.zo.ncsu.edu/protocols/DNA%20Oligonucleotide%20Resuspension%20and%20Storage.pdf.  The pH of such a solution would likely be less than 7 due to the acidic nature of the DNA. Moreover, and with regard to claims 17, 24, 26, and 29, the Table referred to above shows that oligonucleotides stored in TE at pH 8 and room temperature are stable for 7 months. Accordingly, it is not clear that the entire scope of the claims would have been considered to be unexpected by those of skill.
prima facie cases of obviousness set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8691782 in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385).  
The claims of the ‘782 patent and the teachings of Werling, Ambion, and Fabre are applied and combined exactly as above under 35 USC 103.

Response to Arguments
Applicant's arguments filed 5/13/2020 have been fully considered but they are not persuasive for the reasons set forth above.  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635